3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Patent Application Publication 2019/0267764) in view of Liu et al. (TW 202021210).
With respect to Claim 1:
Wu discloses an electrical connector (FIG. 6, 100), comprising: 
an insulating body (FIG. 7, 113), the insulating body (FIG. 7, 113) comprising a mating surface (FIG. 7, see notation), a mating slot (FIG. 7, see notation) extending through the mating surface(FIG. 7, see notation), a mounting surface (FIG. 7, see notation) opposite to the mating surface (FIG. 7, see notation), and an installation space (FIG. 7, see notation) extending through the mounting surface (FIG. 7, see notation); 
a terminal module (FIG. 7; 111, 121, 112, 122), the terminal module (FIG. 7; 111, 121, 112, 122) being at least partially installed in the insulating body (FIG. 7, 113); 
and a first shielding shell (FIG. 7, 6), the first shielding shell (6) enclosing the insulating body (FIG. 7, 113); 
wherein the terminal module (FIG. 7; 111, 121, 112, 122) comprises a first terminal module (FIG. 7; 111, 121), a second terminal module (FIG. 7; 112, 122), and a shielding piece (FIG. 7, 13) at least partially clamped between the first terminal module (FIG. 7; 111, 121) and the second terminal module (FIG. 7; 112, 122); 
wherein the first terminal module (FIG. 7; 111, 121) comprises a first insulating block (FIG. 7, 111) and a plurality of first conductive terminals (FIG. 7, 121) fixed to the first insulating block (111), each first conductive terminal (121) comprises a first elastic contact arm (FIG. 7, see notation) extending into the mating slot (FIG. 7, see notation) and a first tail portion (FIG. 7, 1212-upper) disposed opposite to the first elastic contact arm (FIG. 7, see notation); 
wherein the second terminal module (FIG. 7; 112,122) comprises a second insulating block (FIG. 7, 112) and a plurality of second conductive terminals (FIG. 7, 122) fixed to the second insulating block (FIG. 7, 112), each second conductive terminal (122) comprises a second elastic contact arm (FIG. 7, see notation) extending into the mating slot (FIG. 7, see notation) and a second tail portion (FIG. 7, 1212-lower) disposed opposite to the second elastic contact arm (FIG. 7, see notation); 
and wherein the shielding piece (FIG. 7, 13) comprises a connecting portion (FIG. 7, 132) between the plurality of first conductive terminals (FIG. 7, 121) and the plurality of second conductive terminals (FIG. 7, 122), and a plurality of ground terminals (FIG. 7, 131) extending from the connecting portion (FIG. 7, 132); the ground terminals comprise a plurality of ground elastic arms (FIG. 7, 1311) arranged in a same row as the first elastic contact arms (FIG. 7, 121).
[AltContent: textbox (mounting surface)][AltContent: arrow][AltContent: textbox (2nd elastic contact arms)][AltContent: arrow][AltContent: textbox (1st elastic contact arms)][AltContent: arrow][AltContent: textbox (installation space)][AltContent: textbox (mating slot)][AltContent: arrow][AltContent: arrow][AltContent: textbox (mating surface)][AltContent: arrow]
    PNG
    media_image1.png
    587
    820
    media_image1.png
    Greyscale

Wu does not expressly disclose the ground terminals comprise a plurality of first ground elastic arms arranged in a same row as the first elastic contact arms and a plurality of second ground elastic arms arranged in a same row as the second elastic contact arms.
However, Liu teaches the ground terminals (FIG. 7; 272, 273) comprise a plurality of first ground elastic arms (FIG. 7, 272) arranged in a same row as the first elastic contact arms (FIG. 7, 251) and a plurality of second ground elastic arms (FIG. 7, 273) arranged in a same row as the second elastic contact arms (FIG. 7, 261) (FIG. 8; 251, 272, 261, 273).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu with the teachings of Liu and provide the ground terminals comprise a plurality of first ground elastic arms arranged in a same row as the first elastic contact arms and a plurality of second ground elastic arms arranged in a same row as the second elastic contact arms so as to provide an integrated connector grounding structure which can shield signal interference between metal pins by improvement of the working clock of various electronic products, these connectors have higher requirements for anti-noise, anti-attenuation and anti-interference in the high frequency state. (Description, first paragraph, lines 1-5).
With respect to Claim 19: 
Wu in view of Liu discloses the electrical connector, wherein the shielding piece (FIG. 7, 13) is made of a metal material and has a one-piece structure.
With respect to Claim 20: 
Wu in view of Liu discloses the electrical connector (Liu, FIG. 5, 2), wherein none of the plurality of first conductive terminals (Liu, FIG. 7, 25) and the plurality of second conductive terminals (Liu, FIG. 7, 26) comprises a terminal with grounding function.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Patent Application Publication 2019/0267764, hereinafter Wu-64) in view of Liu et al. (TW 202021210) in view of Wu et al. (CN 109390809, hereinafter Wu-09) and further in view of Fong et al. (United States Patent 7,497,724).
With respect to Claim 9: 
Wu-64 in view of Liu discloses the electrical connector (Wu-64 FIG. 6, 100), further comprising a plurality of cables (Wu-64, FIG. 4, 21) connecting with the first conductive terminals (Wu-64, FIG. 7, 121), the second conductive terminals (Wu-64, FIG. 7, 122) and the shielding piece (Wu-64, FIG. 7, 13). 
Wu-64 in view of Liu does not expressly disclose wherein each cable comprises a shielding layer; the electrical connector further comprises a conductive wire clamp electrically connected with the shielding layers, the conductive wire clamp defines a plurality of positioning grooves for positioning the cables, and the conductive wire clamp is electrically connected with the shielding piece.
However, Wu-09 teaches each cable (FIG. 6, 31) comprises a shielding layer (FIG. 7/8, 3115); the electrical connector (FIG. 1, 100) further comprises a conductive wire clamp (FIG. 7, 82, 92) electrically connected with the shielding layers (FIG. 9, 3115), and the conductive wire clamp (FIG. 10, 82) is electrically connected with the shielding piece.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu-64 in view of Liu with the teachings of Wu-09 and provide each cable comprises a shielding layer; the electrical connector further comprises a conductive wire clamp electrically connected with the shielding layers, and the conductive wire clamp is electrically connected with the shielding piece so as “to provide a plug connector assembly, with different positioning methods for different core wire arranging block of the plug connector assembly and convenient installation and operation.” (Description, third paragraph, lines 1-3).
However, Fong teaches the conductive wire clamp (FIG. 3; 3, 6) defines a plurality of positioning grooves (FIG. 2, 300) for positioning the cables (FIG. 2, 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu-09 with the teachings of Fong and provide the conductive wire clamp which defines a plurality of positioning grooves for positioning the cables so as to provide the cable connector assembly with an improved cable management piece and grounding metal plate.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Patent Application Publication 2019/0267764, hereinafter Wu-64) in view of Liu et al. (TW 202021210) and further in view of Wu et al. (United States Patent Application Publication 2015/0288107, hereinafter Wu-07).
With respect to Claim 15: 
Wu-64 in view of Liu discloses the electrical connector.
Wu-64 in view of Liu does not expressly disclose the electrical connector, further comprising a second shielding shell locked with the first shielding shell, wherein one of the first shielding shell and the second shielding shell comprises a protrusion, and the other of the first shielding shell and the second shielding shell defines an opening to lock with the protrusion.
However, Wu-07 teaches the electrical connector (FIG. 4, 1), further comprising a second shielding shell (FIG. 4, 60) locked with the first shielding shell (FIG. 4, 50), wherein one of the first shielding shell (50) and the second shielding shell (60) comprises a protrusion (latch) (FIG. 4, 510), and the other of the first shielding shell (50) and the second shielding shell (60) defines an opening (holes) (FIG. 4, 610) to lock with the protrusion (510) ([0047], lines 15-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu-64 in view of Liu with the teachings of Wu-07 and provide the electrical connector, further comprising a second shielding shell locked with the first shielding shell, wherein one of the first shielding shell and the second shielding shell comprises a protrusion, and the other of the first shielding shell and the second shielding shell defines an opening to lock with the protrusion so as to provide a plug connector assembly without gaps between connecting portions of metal shells and having good anti-EMI performance including second shell with a closed circumference that has a good seal performance and a good anti-EMI performance.
With respect to Claim 17: 
Wu in view of Liu discloses the electrical connector, wherein the first insulating block and the second insulating block comprise mutually locking structures so that at least a part of the connecting portion is clamped between the first insulating block and the second insulating block.

Allowable Subject Matter
Claims 2-8, 10-14, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 2, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the electrical connector, wherein the first insulating block comprises an assembly surface, the first tail portions and the second tail portions are exposed on the assembly surface; the first insulating block comprises a raised platform on which the assembly surface is formed; the connecting portion comprises an opening to receive the raised platform and a frame surrounding the opening, as recited in claim 2, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 5, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the electrical connector, wherein the connecting portion comprises an opening and a frame surrounding the opening; and wherein the first tail portions and the second tail portions are located in the opening and not in contact with the frame, as recited in claim 5, in conjunction with ALL the remaining limitations of the base claims.
Regarding Claim 10, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the electrical connector, wherein the shielding layer comprises an inner metal shielding layer and an outer metal shielding layer wrapped on the inner metal shielding layer, as recited in claim 10, in conjunction with ALL the remaining limitations of the base claims.
Regarding Claim 11, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the cables as a whole comprise a first cable segment and a second cable segment extending from the first cable segment, a width of the first cable segment along a width direction of the insulating body is smaller than a width of the second cable segment along the width direction of the insulating body, and the second cable segment is positioned in the positioning grooves, as recited in claim 11, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 16, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the first insulating block comprises a first supporting protrusion, the first supporting protrusion comprises a first supporting inclined surface; the second insulating block comprises a second supporting protrusion, the second supporting protrusion comprises a second supporting inclined surface; each first ground elastic arm comprises a first inclined root portion connected to the connecting portion, the first inclined root portion is supported on the second supporting inclined surface; each second ground elastic arm comprises a second inclined root portion connected to the connecting portion, and the second inclined root portion is supported on the first supporting inclined surface, as recited in claim 16, in conjunction with ALL the remaining limitations of the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831